An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Martin Shulman, J.), entered on or about January 23, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation *608of the parties hereto dated November 5, 2009, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Mazzarelli, J.P., Nardelli, Catterson, DeGrasse and Roman, JJ.